Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to because the following figures are missing information:
FIG. 2 fails to include a description for each box
FIG. 3 fails to include a description for each box
FIG. 6 fails to include a description for each box

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are as follows.
The following limitations recite a generic placeholder coupled with functional language without a structural modifier:
“a receiving module configured to receive detection data from one or more sensors” recited in claim(s) 1.
“an analysis module configured to detect an object in the image and determine a level of salience of the detected object to the user” recited in claim(s) 1.
“an image enhancement module configured to apply one or more saliency features to a region of the image corresponding to the detected object” recited in claim(s) 1.
“a display module configured to present a display including the image and the one or more saliency features to the user” recited in claim(s) 1.
“a processing device for executing the computer readable instructions” recited in claim(s) 17.

For the purposes of examination, the examiner will take a receiving module, an analysis module, and an image enhancement module as part of a program implemented by a processor using instructions stored in a memory, based on FIG. 2, FIG. 3, and the following excerpt(s):
¶[0050]: “...the system memory 44 stores various program modules that generally carry out the functions and/or methodologies of embodiments described herein. A receiving module 52 may be included to perform functions related to acquiring and processing received images and detection data from sensors, and an image analysis module 54 may be included for image analysis, object detection and object classification. An image enhancement module 56 may also be provided for applying saliency features to images, to generate saliency-based images. Other modules may include a display module for displaying saliency-enhanced images... 
As used herein, the term "module" refers to processing circuitry that may include an application specific integrated circuit (ASIC), an electronic circuit, a processor (shared, dedicated, or group) and memory that executes one or more software or firmware programs, a combinational logic circuit, and/or other suitable components that provide the described functionality”.


For the purposes of examination, the examiner will take a display module as part of a program implemented by a processor using instructions stored in a memory and a physical display, based on FIG. 2, FIG. 3, and the following excerpt(s):
¶[0050]: “...the system memory 44 stores various program modules that generally carry out the functions and/or methodologies of embodiments described herein. A receiving module 52 may be included to perform functions related to acquiring and processing received images and detection data from sensors, and an image analysis module 54 may be included for image analysis, object detection and object classification. An image enhancement module 56 may also be provided for applying saliency features to images, to generate saliency-based images. Other modules may include a display module for displaying saliency-enhanced images... 
As used herein, the term "module" refers to processing circuitry that may include an application specific integrated circuit (ASIC), an electronic circuit, a processor (shared, dedicated, or group) and memory that executes one or more software or firmware programs, a combinational logic circuit, and/or other suitable components that provide the described functionality”.

For the purposes of examination, the examiner will take a processing device as one or more processors, based on FIG. 2, FIG. 3, and the following excerpt(s):
¶[0047]: “...The computer system 40 includes at least one processing device 42, which generally includes one or more processors for performing aspects of image acquisition and analysis methods described herein”.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eggers et al. (US 20090102858 A1) in view of Lee (US 20210129860 A1), henceforth known as Eggers and Lee, respectively.

Regarding claim 1, Eggers discloses:
A system for notifying a user of a vehicle, comprising: 
(Eggers, 
Abstract: “Assistance systems are increasingly being used to assist vehicle drivers when driving their vehicles. To this end, a camera is used to record image data from the area surrounding a vehicle, and at least some of the image data (1) are shown on a display following object identification and image processing...”;
¶[0047]: “When the invention is used within the scope of a driver assistance system, it is appropriate, on the one hand, to embody the image display as a head-up display, but, on the other hand, it is also advantageous to mount the display in the dashboard region located directly in front of the driver of the vehicle...”;
Where the system is a driver assistance system (A system) that includes a display for the driver of the vehicle (for notifying a user of a vehicle))

[...] configured to receive detection data from one or more sensors, the detection data related to an environment around the vehicle, the detection data including an image of at least a portion of the environment; 
(Eggers, FIG. 1;
¶[0008]: “In the method for displaying images image data from the surrounding area a vehicle are recorded by means of a camera...”;
¶[0016]: “FIG. 1 illustrates a typical traffic scene in front of a motor vehicle, such as can be observed by the driver of a vehicle while he looks through the windshield, or such as can be acquired by the camera which is assigned to the image processing system according to the invention...”;
Where the image processing system, part of the driving assistance system, acquires image data from a camera ([...] configured to receive detection data from one or more sensors), the image data relating to the surrounding area of the vehicle (the detection data related to an environment around the vehicle), including an image of the traffic scene that can be observed by a driver looking through the windshield of the vehicle at the surrounding environment (the detection data including an image of at least a portion of the environment))

[...] configured to detect an object in the image and determine a level of salience of the detected object to the user; 
(Eggers, FIG. 3;
¶[0014]: “FIG. 3 shows the image data (1) of the traffic scene from FIG. 1, after object identification has been carried out and the image regions of the first type which contain pedestrians (2, 3) and image regions of the third type which comprise vehicles (4, 5) have been highlighted...”; 
¶[0018]: “...the identification and/or classification of objects can also be configured in such a way that the directions and speeds of movement of the objects are also taken into account so that, for example, a person who is located at a greater distance and is moving away from the roadway is no longer selected and highlighted in the display”;
Where the image processing system, part of the driving assistance system, detects objects 2, 3, 4, and 5 in the image ([...] configured to detect an object in the image), and highlights the object when determining the object is an object of interest to the driver (and determine a level of salience of the detected object to the user))

[...] configured to apply one or more saliency features to a region of the image corresponding to the detected object, the one or more saliency features including an adjustment to an image attribute in the region, the adjustment based on the level of salience and configured to draw attention of the user to the region without occluding the region; and 
(Eggers, FIG. 2; FIG. 3;
¶[0020]: “... This corresponds to the image data (1) illustrated schematically in FIG. 2. When a comparison is made with the intensity levels from the traffic scene illustrated in FIG. 1, it is apparent that the intensity of the objects (2, 3) and of the image region (2a, 3a) directly surrounding them has been kept constant while the intensity, and therefore perceptibility, of the other image regions has been significantly decreased. This results in highlighting of the image regions of the first type, as it were by virtue of the fact that a type of dark veil is placed over the remaining image regions. Depending on the respective fields of application and purpose of application, it may, however, be advantageously appropriate both to increase the brightness of the image regions of the first type and to reduce the intensity of the image regions of the second type simultaneously”;
¶[0025]: “...As shown in FIG. 3, in addition to the highlighted image regions of the first type the vehicles (4, 5) which are contained in the image regions of the third type are also additionally represented... In one preferred refinement in which the image regions of the first type are made brighter and the image regions of the second type are reduced in terms of their intensity, the image regions of the third type could be represented with the intensity which was originally captured by the camera so that an easily perceptible, three-stage intensity grouping is produced in the image”;
Where the image processing system, part of the driving assistance system, highlights objects 2 and 3, pedestrians, as a first type of object including regions 2a and 3a corresponding to objects 2 and 3 ([...] configured to apply one or more saliency features to a region of the image corresponding to the detected object), where highlighting the objects 2 and 3 comprises increasing the brightness of the image areas associated with the objects 2 and 3 (the one or more saliency features including an adjustment to an image attribute in the region), and where in FIG. 3 objects of the third type are highlighted with normal intensity, less bright than objects of the first type such as pedestrians (the adjustment based on the level of salience), wherein only the brightness is adjusted to spotlight the objects of interest, preventing occlusion of the traffic scene (and configured to draw attention of the user to the region without occluding the region), see ¶[0009])

[...] configured to present a display including the image and the one or more saliency features to the user.
(Eggers, FIG. 2; FIG. 3; FIG. 4;
¶[0017]: “In order to relieve the loading on the driver of the vehicle when performing this task, it is therefore appropriate to capture the traffic scene by means of a camera system and to process and condition the image data acquired in this way so that said data, when displayed on a display, facilitate the capturing of the traffic scene. In this context it is appropriate to select the objects in the image data which are to be particularly taken into consideration and to display them in a highlighted fashion within the scope of the representation...”;
¶[0047]: “When the invention is used within the scope of a driver assistance system, it is appropriate, on the one hand, to embody the image display as a head-up display, but, on the other hand, it is also advantageous to mount the display in the dashboard region located directly in front of the driver of the vehicle, since the driver only has to briefly look down in order to view the display”;
Where the driving assistance system includes a display ([...] configured to present a display) including the highlighted image to the driver of the vehicle (including the image and the one or more saliency features to the user)).

Although Eggers discloses a driver assistance system (¶[0047]), an image processing system and image processing algorithms (¶[0010]), and digital image processing (¶[0023]), Eggers fails to explicitly disclose the structure of the various modules recited in claim 1. 
However, in the same field of endeavor, Lee teaches:
a receiving module [configured to receive detection data from one or more sensors, the detection data related to an environment around the vehicle, the detection data including an image of at least a portion of the environment]; 
(Lee, FIG. 1; FIG. 5; FIG. 7, ¶[0080]-¶[0083];
¶[0020]: “...the control module 120 of the display device 100 of the vehicle according to an embodiment of the present disclosure may be implemented as at least one processor”;
¶[0032]-¶[0033]: “The sensor device 110 may include a camera... the camera may be disposed at an appropriate place of the vehicle for acquiring the external image of the vehicle... The camera may provide the acquired images to the control module 120”;
Where the control module 120, implemented by at least one processor and instructions stored in memory (a receiving module), receives data from sensor device 110, a camera, ([configured to receive detection data from one or more sensors]), where the data includes an external image of the vehicle ([the detection data related to an environment around the vehicle, the detection data including an image of at least a portion of the environment]))

an analysis module [configured to detect an object in the image and determine a level of salience of the detected object to the user]; 
(Lee, FIG. 1; FIG. 5; FIG. 7, ¶[0080]-¶[0083];
¶[0020]: “...the control module 120 of the display device 100 of the vehicle according to an embodiment of the present disclosure may be implemented as at least one processor”;
¶[0039]: “...the control module 120 may receive sensing information from the camera... to sense and read the objects outside the vehicle, detect a risk factor based on a traveling direction of the vehicle, and visually display the sensed risk factor to a passenger of the vehicle through the information display 130... the controller 120 may display the risk factor based on the traveling direction by selecting and displaying avoidance priority levels of the detected and read objects”;
Where the control module 120, implemented by at least one processor and instructions stored in memory (an analysis module), receives data from the camera to sense and read objects outside the vehicle ([configured to detect an object in the image]) and detect a risk factor which results in determining avoidance priority levels of the objects ([and determine a level of salience of the detected object to the user]))

an image enhancement module [configured to apply one or more saliency features to a region of the image corresponding to the detected object, the one or more saliency features including an adjustment to an image attribute in the region, the adjustment based on the level of salience and configured to draw attention of the user to the region... ]; and 
(Lee, FIG. 1; FIG. 5; FIG. 7, ¶[0080]-¶[0083];
¶[0020]: “...the control module 120 of the display device 100 of the vehicle according to an embodiment of the present disclosure may be implemented as at least one processor”;
¶[0039]: “...the control module 120 may match the avoidance priority levels selected based on information of the read objects outside the vehicle to the objects, and may provide the objects matched with the avoidance priority levels to the passenger through the information display 130 as visual information”;
¶[0043]: “...the control module 120 may highlight an object selected as the highest avoidance priority level differently from other objects and allow the highlighted object to be displayed on the information display 130. For example, the control module 120 may display the object selected as the highest avoidance priority level in a highlighted color (e.g., red)...”; ¶[0044]-¶[0045];
Where the control module 120, implemented by at least one processor and instructions stored in memory (an image enhancement module), highlights an object in the image ([configured to apply one or more saliency features to a region of the image corresponding to the detected object]) a specific color, i.e. red, blue, or yellow ([the one or more saliency features including an adjustment to an image attribute in the region]) based on the avoidance priority level of the object ([the adjustment based on the level of salience and configured to draw attention of the user to the region... ]))

a display module [configured to present a display including the image and the one or more saliency features to the user].
(Lee, FIG. 1; FIG. 5; FIG. 7, ¶[0080]-¶[0083];
¶[0020]: “...the control module 120 of the display device 100 of the vehicle according to an embodiment of the present disclosure may be implemented as at least one processor”;
¶[0039]: “...the control module 120 may match the avoidance priority levels selected based on information of the read objects outside the vehicle to the objects, and may provide the objects matched with the avoidance priority levels to the passenger through the information display 130 as visual information”;
¶[0048]: “The information display 130 may include information display devices of types of a transparent display, a projector, and a head up display (HUD) displayed on a vehicle glass...”;
Where the control module 120, implemented by at least one processor and instructions stored in memory and including a physical display (a display module), highlights an object in the image according to the object’s avoidance priority level and displays the highlighted image on information display 130, e.g. a head up display to the driver of the vehicle ([configured to present a display including the image and the one or more saliency features to the user]), see ¶[0057]-¶[0059]).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the system of Eggers with the features taught by Lee because “...Recently, a development of the vehicle including the main computer that may determine a current state based on the detection results of the sensors to control the vehicle is increasing for safety and convenience of the vehicle passenger, such as an advanced driver assistance system (ADAS) for autonomous driving” (Lee, ¶[0053]), where the advanced driver assistance system of Lee that uses a main computer is analogous to the driver assistance system of Eggers.
Further combining the system of Eggers with the features of Lee is an example of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. See MPEP §2143 D. That is, a finding that the prior art Lee contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement" and a finding that the prior art Eggers contained a known technique that is applicable to the base device (method, or product). 

Regarding claim 9, the claim limitations recite a method having limitations similar to those of claim 1 and is therefore rejected on the same basis, as outlined above. 

Regarding claim 17, the claim limitations recite a vehicle system having limitations similar to those of claim 1 and is therefore rejected on the same basis, as outlined above. 
Regarding the additional limitations recited in claim 17, Lee further teaches:
A vehicle system comprising: 
(Lee, FIG. 1; FIG. 7;
¶[0020]: “Referring to FIG. 1, the display device 100 of the vehicle according to an embodiment of the present disclosure may include a sensor device 110, a control module 120, and an information display 130...”;
Where the vehicle includes display device 100 (A vehicle system) comprising control module 120)

a memory having computer readable instructions; and 
(Lee, FIG. 1; FIG. 7;
¶[0020]: “the control module 120 of the display device 100 of the vehicle according to an embodiment of the present disclosure may be implemented as at least one processor”;
¶[0080]-¶[0082]: “FIG. 7 illustrates a computing system in which a method according to an embodiment of the present disclosure is performed...
With reference to FIG. 7, a computing system 1000 may include at least one processor 1100, a memory 1300... 
The processor 1100 may be a central processing unit (CPU) or a semiconductor device that performs processing on instructions stored in the memory 1300...”;
Where display device 100, including control module 120, implemented by a processor, includes memory 1300 storing instructions (a memory having computer readable instructions))

a processing device for executing the computer readable instructions, the computer readable instructions controlling the processing device to perform: 
(Lee, FIG. 1; FIG. 7;
¶[0020]: “the control module 120 of the display device 100 of the vehicle according to an embodiment of the present disclosure may be implemented as at least one processor”;
¶[0080]-¶[0082]: “FIG. 7 illustrates a computing system in which a method according to an embodiment of the present disclosure is performed...
With reference to FIG. 7, a computing system 1000 may include at least one processor 1100, a memory 1300... 
The processor 1100 may be a central processing unit (CPU) or a semiconductor device that performs processing on instructions stored in the memory 1300...”;
Where display device 100, including control module 120, is implemented by a processor executing instructions stored on memory 1300 (a processing device for executing the computer readable instructions) to perform the disclosed functions (the computer readable instructions controlling the processing device to perform)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the system of Eggers with the features taught by Lee because “...Recently, a development of the vehicle including the main computer that may determine a current state based on the detection results of the sensors to control the vehicle is increasing for safety and convenience of the vehicle passenger, such as an advanced driver assistance system (ADAS) for autonomous driving” (Lee, ¶[0053]), where the advanced driver assistance system of Lee that uses a main computer is analogous to the driver assistance system of Eggers.
Further combining the system of Eggers with the features of Lee is an example of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. See MPEP §2143 D. That is, a finding that the prior art Lee contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement" and a finding that the prior art Eggers contained a known technique that is applicable to the base device (method, or product). 


Regarding claim 2, Eggers and Lee teach the system of claim 1. Eggers further discloses:
wherein the image is an optical image taken by a camera, and the display is a digital display in the vehicle.
(Eggers, FIG. 1; Eggers, FIG. 2; FIG. 3; FIG. 4;
¶[0016]: “FIG. 1 illustrates a typical traffic scene in front of a motor vehicle, such as can be observed by the driver of a vehicle while he looks through the windshield, or such as can be acquired by the camera which is assigned to the image processing system according to the invention...”;
¶[0047]: “When the invention is used within the scope of a driver assistance system, it is appropriate, on the one hand, to embody the image display as a head-up display, but, on the other hand, it is also advantageous to mount the display in the dashboard region located directly in front of the driver of the vehicle, since the driver only has to briefly look down in order to view the display”;
Where the image processing system, part of the driving assistance system, acquires image data from a camera (wherein the image is an optical image taken by a camera) and where the display is a head-up display or a display mounted in the dashboard of the vehicle (and the display is a digital display in the vehicle)).

Regarding claim 10, the claim limitations recite a method having limitations similar to those of claim 2 and is therefore rejected on the same basis, as outlined above. 


Regarding claim 3, Eggers and Lee teach the system of claim 1. Eggers further discloses:
wherein the image attribute is selected from at least one of color, brightness, focus level and contrast.
(Eggers, FIG. 2; FIG. 3;
¶[0020]: “... This corresponds to the image data (1) illustrated schematically in FIG. 2. When a comparison is made with the intensity levels from the traffic scene illustrated in FIG. 1, it is apparent that the intensity of the objects (2, 3) and of the image region (2a, 3a) directly surrounding them has been kept constant while the intensity, and therefore perceptibility, of the other image regions has been significantly decreased. This results in highlighting of the image regions of the first type, as it were by virtue of the fact that a type of dark veil is placed over the remaining image regions. Depending on the respective fields of application and purpose of application, it may, however, be advantageously appropriate both to increase the brightness of the image regions of the first type and to reduce the intensity of the image regions of the second type simultaneously”;
¶[0025]: “...As shown in FIG. 3, in addition to the highlighted image regions of the first type the vehicles (4, 5) which are contained in the image regions of the third type are also additionally represented... In one preferred refinement in which the image regions of the first type are made brighter and the image regions of the second type are reduced in terms of their intensity, the image regions of the third type could be represented with the intensity which was originally captured by the camera so that an easily perceptible, three-stage intensity grouping is produced in the image”;
Where the image processing system, part of the driving assistance system, highlights objects 2 and 3, pedestrians, as a first type of object including regions 2a and 3a, where highlighting the objects 2 and 3 comprises increasing the brightness of the image areas associated with the objects 2 and 3 (wherein the image attribute is selected from at least one of... brightness)).

Regarding claim 11, the claim limitations recite a method having limitations similar to those of claim 3 and is therefore rejected on the same basis, as outlined above. 


Regarding claim 4, Eggers and Lee teach the system of claim 1. Eggers further discloses:
wherein the level of salience is based on at least one of: an uncertainty in detection of the detected object, an attentiveness of the user to the detected object, a classification of the detected object, and a risk value associated with the detected object.
(Eggers, FIG. 2; FIG. 3;
¶[0020]: “... This corresponds to the image data (1) illustrated schematically in FIG. 2. When a comparison is made with the intensity levels from the traffic scene illustrated in FIG. 1, it is apparent that the intensity of the objects (2, 3) and of the image region (2a, 3a) directly surrounding them has been kept constant while the intensity, and therefore perceptibility, of the other image regions has been significantly decreased. This results in highlighting of the image regions of the first type, as it were by virtue of the fact that a type of dark veil is placed over the remaining image regions. Depending on the respective fields of application and purpose of application, it may, however, be advantageously appropriate both to increase the brightness of the image regions of the first type and to reduce the intensity of the image regions of the second type simultaneously”;
¶[0025]: “...As shown in FIG. 3, in addition to the highlighted image regions of the first type the vehicles (4, 5) which are contained in the image regions of the third type are also additionally represented... In one preferred refinement in which the image regions of the first type are made brighter and the image regions of the second type are reduced in terms of their intensity, the image regions of the third type could be represented with the intensity which was originally captured by the camera so that an easily perceptible, three-stage intensity grouping is produced in the image”;
Where the image processing system, part of the driving assistance system, highlights objects 2 and 3, pedestrians, as a first type of object by increasing the brightness of the image areas associated with the objects 2 and 3, and where in FIG. 3 objects 4 and 5, vehicles, i.e. objects of a third type, are highlighted with normal intensity, less bright than objects of the first type such as pedestrians (wherein the level of salience is based on at least one of:... a classification of the detected object)). 

Regarding claim 12, the claim limitations recite a method having limitations similar to those of claim 4 and is therefore rejected on the same basis, as outlined above. 
Regarding claim 18, the claim limitations recite a method having limitations similar to those of claim 4 and is therefore rejected on the same basis, as outlined above. 


Regarding claim 5, Eggers and Lee teach the system of claim 1. Eggers further discloses:
wherein an intensity of the adjustment is selected based on the level of salience.
(Eggers, FIG. 2; FIG. 3;
¶[0020]: “... This corresponds to the image data (1) illustrated schematically in FIG. 2. When a comparison is made with the intensity levels from the traffic scene illustrated in FIG. 1, it is apparent that the intensity of the objects (2, 3) and of the image region (2a, 3a) directly surrounding them has been kept constant while the intensity, and therefore perceptibility, of the other image regions has been significantly decreased. This results in highlighting of the image regions of the first type, as it were by virtue of the fact that a type of dark veil is placed over the remaining image regions. Depending on the respective fields of application and purpose of application, it may, however, be advantageously appropriate both to increase the brightness of the image regions of the first type and to reduce the intensity of the image regions of the second type simultaneously”;
¶[0025]: “...As shown in FIG. 3, in addition to the highlighted image regions of the first type the vehicles (4, 5) which are contained in the image regions of the third type are also additionally represented... In one preferred refinement in which the image regions of the first type are made brighter and the image regions of the second type are reduced in terms of their intensity, the image regions of the third type could be represented with the intensity which was originally captured by the camera so that an easily perceptible, three-stage intensity grouping is produced in the image”;
Where the image processing system, part of the driving assistance system, highlights objects 2 and 3, pedestrians, as a first type of object by increasing the brightness of the image areas associated with the objects 2 and 3, and where in FIG. 3 objects 4 and 5, vehicles, i.e. objects of a third type, are highlighted with normal intensity, less bright than objects of the first type such as pedestrians (wherein an intensity of the adjustment is selected based on the level of salience)). 

Regarding claim 13, the claim limitations recite a method having limitations similar to those of claim 5 and is therefore rejected on the same basis, as outlined above. 


Regarding claim 6, Eggers and Lee teach the system of claim 1. Eggers further discloses:
wherein the one or more saliency features includes a combination of a plurality of saliency features.
(Eggers, FIG. 2; FIG. 3;
¶[0020]: “... This corresponds to the image data (1) illustrated schematically in FIG. 2. When a comparison is made with the intensity levels from the traffic scene illustrated in FIG. 1, it is apparent that the intensity of the objects (2, 3) and of the image region (2a, 3a) directly surrounding them has been kept constant while the intensity, and therefore perceptibility, of the other image regions has been significantly decreased. This results in highlighting of the image regions of the first type, as it were by virtue of the fact that a type of dark veil is placed over the remaining image regions. Depending on the respective fields of application and purpose of application, it may, however, be advantageously appropriate both to increase the brightness of the image regions of the first type and to reduce the intensity of the image regions of the second type simultaneously”;
¶[0025]: “...As shown in FIG. 3, in addition to the highlighted image regions of the first type the vehicles (4, 5) which are contained in the image regions of the third type are also additionally represented... In one preferred refinement in which the image regions of the first type are made brighter and the image regions of the second type are reduced in terms of their intensity, the image regions of the third type could be represented with the intensity which was originally captured by the camera so that an easily perceptible, three-stage intensity grouping is produced in the image”;
Where the image processing system, part of the driving assistance system, highlights objects 2 and 3, pedestrians, as a first type of object by increasing the brightness of the image areas associated with the objects 2 and 3, and where in FIG. 3 objects 4 and 5, vehicles, i.e. objects of a third type, are highlighted with normal intensity, less bright than objects of the first type such as pedestrians, and finally remaining image areas of a second type are darkened, resulting in three stages of brightness intensity for various objects of interest (wherein the one or more saliency features includes a combination of a plurality of saliency features)). 

Regarding claim 14, the claim limitations recite a method having limitations similar to those of claim 6 and is therefore rejected on the same basis, as outlined above. 

Regarding claim 20, the claim limitations recite a method having limitations similar to those of claim 6 and is therefore rejected on the same basis, as outlined above. 


Regarding claim 7, Eggers and Lee teach the system of claim 5. 
wherein the intensity corresponds to a selected value of the attribute relative to a value of the attribute in the image outside of the region.
(Eggers, FIG. 2; FIG. 3;
¶[0020]: “... This corresponds to the image data (1) illustrated schematically in FIG. 2. When a comparison is made with the intensity levels from the traffic scene illustrated in FIG. 1, it is apparent that the intensity of the objects (2, 3) and of the image region (2a, 3a) directly surrounding them has been kept constant while the intensity, and therefore perceptibility, of the other image regions has been significantly decreased. This results in highlighting of the image regions of the first type, as it were by virtue of the fact that a type of dark veil is placed over the remaining image regions. Depending on the respective fields of application and purpose of application, it may, however, be advantageously appropriate both to increase the brightness of the image regions of the first type and to reduce the intensity of the image regions of the second type simultaneously”;
¶[0025]: “...As shown in FIG. 3, in addition to the highlighted image regions of the first type the vehicles (4, 5) which are contained in the image regions of the third type are also additionally represented... In one preferred refinement in which the image regions of the first type are made brighter and the image regions of the second type are reduced in terms of their intensity, the image regions of the third type could be represented with the intensity which was originally captured by the camera so that an easily perceptible, three-stage intensity grouping is produced in the image”;
Where the image processing system, part of the driving assistance system, highlights objects 2 and 3, pedestrians, as a first type of object by increasing the brightness of the image areas i.e. selecting the brightest value, and where in FIG. 3 objects 4 and 5, vehicles, i.e. objects of a third type, are highlighted with normal intensity, less bright than objects of the first type such as pedestrians, i.e. a second brightest value, (wherein the intensity corresponds to a selected value of the attribute) both of which are bright relative to the second type of area outside the detected objects of interest (relative to a value of the attribute in the image outside of the region)). 

Regarding claim 15, the claim limitations recite a method having limitations similar to those of claim 7 and is therefore rejected on the same basis, as outlined above. 


Regarding claim 8, Eggers and Lee teach the system of claim 5. Eggers further discloses:
wherein at least one of the intensity of the adjustment and a number of saliency features applied to the region is gradually changed in the display as the level of salience changes.
(Eggers, FIG. 2; FIG. 3; ¶[0020]; ¶[0025];
¶[0032]: “The manipulation of the image data in the image regions of the first type can advantageously be carried out in such a way that the highlighting of these regions in the displayed image data (1) varies in terms of their perceptibility over time. As a result, it is possible, for example, to ensure that image regions which are assigned to newly identified objects are first only weakly highlighted and then are clearly highlighted with the progressive duration of the identification. In this way, identification errors in the identification of objects within the image data recorded by the camera have only insignificant effects since the initial weak highlighting of objects which are incorrectly detected in this way does not unnecessarily distract the driver of the vehicle”;
Where the image processing system, part of the driving assistance system, highlights objects 2 and 3, pedestrians, as a first type of object using the brightest value, where in FIG. 3 objects 4 and 5, vehicles, i.e. objects of a third type, are highlighted with normal intensity using a second brightest value, and where the brightness of the highlighting of the objects changes over time (wherein at least one of the intensity of the adjustment... applied to the region is gradually changed in the display) based on the progressive identification of the object type (as the level of salience changes)
The level of salience is highest for objects of a first type, pedestrians, and second highest for objects of a third type, vehicles; by progressively identifying the objects the appropriate level of salience changes and the brightness with which the object is highlighted changes accordingly; see also ¶[0033]-¶[0035]).

Regarding claim 16, the claim limitations recite a method having limitations similar to those of claim 8 and is therefore rejected on the same basis, as outlined above. 


Regarding claim 19, Eggers and Lee teach the vehicle system of claim 17. Eggers further discloses:
wherein an intensity of the adjustment is selected based on the level of salience, and the intensity corresponds to a selected value of the attribute relative to a value of the attribute in the image outside of the region.
(Eggers, FIG. 2; FIG. 3;
¶[0020]: “... This corresponds to the image data (1) illustrated schematically in FIG. 2. When a comparison is made with the intensity levels from the traffic scene illustrated in FIG. 1, it is apparent that the intensity of the objects (2, 3) and of the image region (2a, 3a) directly surrounding them has been kept constant while the intensity, and therefore perceptibility, of the other image regions has been significantly decreased. This results in highlighting of the image regions of the first type, as it were by virtue of the fact that a type of dark veil is placed over the remaining image regions. Depending on the respective fields of application and purpose of application, it may, however, be advantageously appropriate both to increase the brightness of the image regions of the first type and to reduce the intensity of the image regions of the second type simultaneously”;
¶[0025]: “...As shown in FIG. 3, in addition to the highlighted image regions of the first type the vehicles (4, 5) which are contained in the image regions of the third type are also additionally represented... In one preferred refinement in which the image regions of the first type are made brighter and the image regions of the second type are reduced in terms of their intensity, the image regions of the third type could be represented with the intensity which was originally captured by the camera so that an easily perceptible, three-stage intensity grouping is produced in the image”;
Where the image processing system, part of the driving assistance system, highlights objects 2 and 3, pedestrians, as a first type of object by increasing the brightness of the image areas associated with the objects 2 and 3, and where in FIG. 3 objects 4 and 5, vehicles, i.e. objects of a third type, are highlighted with normal intensity, less bright than objects of the first type such as pedestrians (wherein an intensity of the adjustment is selected based on the level of salience),
and where objects 2 and 3, pedestrians, i.e. objects of a first type are highlighted by selecting the brightest value, and where in FIG. 3 objects 4 and 5, vehicles, i.e. objects of a third type, are highlighted by selecting a second brightest value, (and the intensity corresponds to a selected value of the attribute) both of which are bright relative to the second type of image area outside the detected objects of interest (relative to a value of the attribute in the image outside of the region)). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Misu (US 20160117947 A1) discloses driver awareness may be calculated, inferred, or estimated utilizing a saliency model, a predictive model, or an operating environment model. An awareness model including one or more awareness scores for one or more objects may be constructed based on the saliency model or one or more saliency parameters associated therewith. A variety of sensors or components may detect one or more object attributes, saliency, operator attributes, operator behavior, operator responses, etc. and construct one or more models accordingly. Examples of object attributes associated with saliency or saliency parameters may include visual characteristics, visual stimuli, optical flow, velocity, movement, color, color differences, contrast, contrast differences, color saturation, brightness, edge strength, luminance, a quick transient (e.g., a flashing light, an abrupt onset of a change in intensity, brightness, etc.).
Arnicar (US 10332292 B1) discloses an augmentation system may supplement a person's view from at least one of an actual vehicle or a virtual vehicle of an environment through which the vehicle travels. The system may include a receiver configured to receive data signals representative of operation of the vehicle and representative of objects in the environment through which the vehicle travels. The system may also include a converter in communication with the receiver. The converter may be configured to convert the data signals into display data representative of the operation of the vehicle and representative of the objects in the environment through which the vehicle travels. The converter may also be configured to communicate the display data to a display in communication with the converter and configured to display, within the person's view from the vehicle, images representative of the display data to supplement the person's view.
Rakshit et al. (US 20190381937 A1) discloses a display of roadside objects on a vehicle windshield within a primary field of view of a driver, with an indication of a level of importance of the object. A method includes: detecting, by a computer device, a roadside object in a vehicle driver's peripheral view; analyzing, by the computer device, the detected roadside object to assign a level of importance to the object based on predefined levels of importance; and displaying, by the computer device, the roadside object as a semi-transparent object in a display area of a windshield of the vehicle with an indication of the level of importance of the object.
Augst (US 20120062372 A1) discloses a method that represents objects of varying visibility surrounding a vehicle for a driver on a display device. The surroundings are automatically recognized by object recognition devices. For recognized objects, it is determined whether the respective object is a first object classified to be visible, or a second object classified to be invisible to the occupant. For a number of recognized objects including at least one first object and second object, respective positions of the objects are determined for the display, in the case of which the geometrical relationships between the number of objects correspond essentially to the real geometrical relationships.
Sisbot et al. (US 20160098861 A1) discloses a system and method for providing a heads-up display in a vehicle for alerting users to roadway objects. The system includes a processor and a memory storing instructions that, when executed, cause the system to: monitor, with the one or more processors, for a roadway object; detect, with the one or more processors, the roadway object; generate graphical data configured to emphasize the roadway object on a heads-up display; determine whether a user sees the roadway object; responsive to the user failing to see the roadway object, determine whether the roadway object is critical; and responsive to the roadway object being critical, enhance a graphic output on the heads-up display to get the user's attention.
Hattori et al. (US 20030083790 A1) discloses a vehicle information providing apparatus that determines and displays the range of presence of a person based on the characteristics of images recorded by infrared cameras. The image processing unit carries out brightness change search processing in the infrared camera image zone represented by a gray scale using a search area wherein the size of a first detected area detected by binarization and correlation operation serves as the reference. In addition, the parallax between the first detected area and the searched area having a change in brightness is compared, a search area having a parallax that differs from that of the first searched area is eliminated, and the search area having a parallax identical to that of the first detected area is provided a highlighted display as an object identical to that of the fires detected area.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-Th (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.M./               Examiner, Art Unit 3668                                                                                                                                                                                         
/JAMES J LEE/               Supervisory Patent Examiner, Art Unit 3668